Citation Nr: 0005745	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a claim of entitlement to service connection for a 
back disorder is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above-noted claim.

In February 1997, a hearing was held before the undersigned 
Board Member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).

The case was previously before the Board in April 1997, when 
it was remanded for additional records and to afford the 
veteran a VA examination.  The requested development has been 
completed to the extent possible.  The Board now proceeds 
with its review of the claim.

The veteran has also claimed entitlement to service 
connection for a right knee disorder.  See VA Form 9, dated 
May 5, 1994.  This claim has not yet been adjudicated, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current back disorder is 
the result of a disease or injury incurred in service.

2.  The veteran failed to report for additional VA 
examination and provided no explanation for his failure to 
report.



CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he 
complained of progressive pain in the lumbar region without 
radiation after lifting a weight in June 1987.  There was no 
pain on palpation of the vertebral bodies.  There was pain 
when he bent his trunk.  X-rays of the lumbosacral spine 
showed biconcavity at the intervertebral disc spaces; 
otherwise, unremarkable.  The assessment was dorsolumbalgia.  
The examiner noted that x-rays showed no fracture.

There were no further complaints or findings pertaining to 
the veteran's lumbar spine throughout the remainder of active 
service.  On separation examination in March/April 1990, he 
denied any recurrent back pain.  Examination of the spine was 
normal.  

Post-service VA treatment records of the veteran shows that 
he was diagnosed as having a back disorder as early as 1994.  
He first complained of back pain for two weeks in January 
1994.  X-rays of the lumbosacral spine in April 1994 showed 
minimal spondylitic changes of L4; otherwise essentially 
negative.  Diagnoses included dorsolumbar osteoarthritis, 
recurrent lumbosacral strain, dorsolumbar strain and 
myositis, and lumbosacral spondylosis.  

At a personal hearing before the Board in February 1997, the 
veteran testified that his back condition had its onset 
during active service in June 1987.  He worked in a warehouse 
where he had to lift heavy objects.  He was provided 
medication and placed on a profile for two weeks.  He 
continued to have back pain after that incident.  Following 
his separation from service, he was first treated for a back 
disorder in 1993 or 1994 at a VA medical facility in Ponce. 

Pursuant to the Board's April 1997 remand, the RO wrote to 
the veteran at his most recent address of record in December 
1997 and requested that he provide a list of those who had 
treated him for a back disorder since his separation from 
service, including any VA and private treatment.  In 
response, the veteran submitted additional VA treatment 
records showing continued treatment for a back disorder 
through 1997.

In support of his claim, the veteran further provided a 
printed page from the Internet identifying types of vertebral 
fracture, including concave deformity (end-plate). 

The veteran was scheduled for a VA examination in September 
1998 pursuant to the Board's remand in order to obtain an 
opinion as to the etiology of and date of onset of any 
current back disorder.  The examiner was to specifically 
comment on the significance of the inservice findings of 
biconcavity at the intervertebral disc spaces of the 
lumbosacral spine.  However, the veteran failed to report for 
examination and provided to reasonable explanation for his 
failure to report.

In a February 1999 supplemental statement of the case, the RO 
notified the veteran that he failed to report for the 
September 1998 VA examination, and that evidence expected 
from this examination which might have been material to the 
outcome of his claim could not be considered. 


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A VA regulation pertinent to the failure to report for VA 
examinations provides,

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, without 
good cause, the claim shall be rated 
based on the evidence of record.

38 C.F.R. § 3.655(b) (1999).

The Board has reviewed all the evidence of record.  The 
medical evidence indicates that the veteran currently suffers 
from a back disorder.  This disability was first diagnosed 
approximately four years after service in 1994.  Therefore, 
the Board finds that there is sufficient medical evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.

The veteran's service medical records show complaints of back 
pain, x-ray evidence of biconcavity at the intervertebral 
disc spaces of the lumbosacral spine, and a diagnosis of 
dorsolumbalgia in June 1987.  Therefore, the Board finds that 
there is sufficient lay and medical evidence of incurrence of 
a disease/injury during service, and the second element of a 
well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having back symptomatology since active service.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current back disability 
to any inservice finding or event or to the post-service 
symptomatology.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced back 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there were 
underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the symptomatology and findings noted in 
service represented a chronic back disorder rather than an 
acute and transitory condition.  

There is no medical opinion of record concerning the 
significance of the inservice x-ray findings of biconcavity 
at the intervertebral disc spaces of the lumbosacral spine.  
Such an opinion is necessary in this case and was requested 
on remand in April 1997; however, the veteran failed to 
appear for his scheduled VA examination in September 1998.  
The veteran has provided no reasonable excuse or explanation 
for his failure to report for the examination, and no "good 
cause" is apparent from the records on file.   When a veteran 
seeking benefits fails to report for any scheduled 
examinations, VA had no duty to "turn up heaven and earth to 
find [him]."  Hyson v. Brown, 5 Vet.App. 262, 265 (1993).   
His failure to cooperate has had a negative impact on his 
claim because the Board does not possess the medical 
expertise to render medical opinion and has to decide the 
appeal based upon the existing evidentiary record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).   
In Olson v. Principi, 3 Vet.App. 480 (1992) the veteran 
failed to report for scheduled examinations.  In that case, 
it was reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting his claim.

Further, the excerpt the veteran provided from the Internet 
is general and inconclusive and does not apply to the facts 
of this case.  It is insufficient to make the claim 
plausible.  To the extent that the veteran is attempting to 
extrapolate from the article that the inservice x-ray 
findings represented a chronic fracture of the spine, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  Colvin, 
supra; see also Sacks v. West, 11 Vet. App. 314 (1998).  
Indeed, the inservice examiner indicated that the x-rays of 
the veteran's spine revealed no evidence of fracture, and 
there is no post-service medical evidence of biconcavity at 
the intervertebral disc spaces or residuals of fracture of 
the spine.  

Because no medical evidence has been presented or secured to 
render plausible a claim that any back disorder diagnosed 
after service had its onset in service or is the result of, 
or related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds that VA has no 
outstanding duty to inform the appellant of the necessity to 
submit certain evidence to complete his application for VA 
benefits.  38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claim.  The veteran has failed to 
cooperate with VA's efforts to fully develop his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When the 
Board remanded the claim in April 1997, the veteran was put 
on notice of the importance of the requested VA examination 
to his claim.  Clearly, he has failed to cooperate in the 
efforts of VA to determine the exact diagnoses, if any, and 
etiology of his claimed disability.  There is no further duty 
to tell the veteran of the type of information necessary to 
complete his application, because he has already been so 
advised.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Although the letter advising the veteran of the date and time 
of his VA examination is not of record, the February 1999 
supplemental statement of the case notified him that he 
failed to report for the examination.  Neither the veteran 
nor his local or national representative has argued or 
provided information that would tend to justify his failure 
to report or that would tend to indicate that did not receive 
notice.  Accordingly, based on a longitudinal review of the 
record, the Board presumes that he was properly notified of 
the examination.  The Court has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)); and see Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to procedures at the RO level).  There is no such 
evidence in this case.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a back disorder is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

